EXHIBIT 10.1

 

Confidential Treatment Request-Redacted Copy

 

CONFIDENTIAL PORTIONS OF THIS AGREEMENT HAVE BEEN OMITTED AND FILED SEPARATELY.
THE REDACTED TERMS HAVE BEEN MARKED AT THE APPROPRIATE PLACE WITH FOUR ASTERISKS
****. A CONFIDENTIAL TREATMENT REQUEST HAS BEEN FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.

 

DOE MODEL CRADA

 

STEVENSON-WYDLER (15 USC 3710)

U.S.C. 3710a) COOPERATIVE RESEARCH AND DEVELOPMENT AGREEMENT (hereinafter
“CRADA”) No. ****

 

BY AND AMONG

 

UCHICAGO ARGONNE, LLC

As Operator of Argonne National Laboratory

under its U.S. Department of Energy

Contract No. DE-AC02-06CH11357

 

ALLIANCE FOR SUSTAINABLE ENERGY, LLC

 

As Operator of National Renewable Energy Laboratory (NREL)

under its U.S. Department of Energy

Contract No. DE-AC36-08GO28308 (hereinafter “Contractors”),

 

AND

 

SolarWindow Technologies, Inc.

10632 Little Patuxent Parkway, Suite 406

Columbia, MD 21044

 

(hereinafter “Participant”)

all being hereinafter jointly referred to as the “Parties.”

 

ARTICLE I: DEFINITIONS

 

A. “Background Intellectual Property” means the Intellectual Property identified
by the Parties in Annex B, Background Intellectual Property, which was in
existence prior to or is first produced outside of this CRADA, except that in
the case of inventions in those identified items, the inventions must have been
conceived outside of this CRADA and not first actually reduced to practice under
this CRADA to qualify as Background Intellectual Property.

 

B. “Contracting Officer” means the DOE employee administering the respective
Contractor’s DOE contract.

 

C. “DOE” means the Department of Energy, an agency of the Federal Government.

 

D. “Generated Information” means information, including data, produced in the

performance of this CRADA.

 

E. “Government” means the Federal Government of the United States of America and
agencies thereof.

 



  1

   



 

Confidential Treatment Request-Redacted Copy

 

CONFIDENTIAL PORTIONS OF THIS AGREEMENT HAVE BEEN OMITTED AND FILED SEPARATELY.
THE REDACTED TERMS HAVE BEEN MARKED AT THE APPROPRIATE PLACE WITH FOUR ASTERISKS
****. A CONFIDENTIAL TREATMENT REQUEST HAS BEEN FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION. 

 

F. “Intellectual Property” means patents, trademarks, copyrights, mask works,
Protected CRADA Information, and other forms of comparable property rights
protected by Federal law and foreign counterparts, except trade secrets.

 

G. “Proprietary Information” means information, including data, which is
developed at private expense outside of this CRADA, is marked as Proprietary
Information, and embodies (i) trade secrets or (ii) commercial or financial
information which is privileged or confidential under the Freedom of Information
Act (5 U.S.C. 552 (b)(4)).

 

H. “Protected CRADA Information” means Generated Information which is marked as
being Protected CRADA Information by a Party to this CRADA and which would have
been Proprietary Information had it been obtained from a non-Federal entity.

 

I. “Subject Invention” means any invention of the Contractors or Participant
conceived or first actually reduced to practice in the performance of work under
this CRADA.

 

ARTICLE II: STATEMENT OF WORK, TERM, FUNDING AND COSTS

 

A. The Statement of Work is attached as Annex A.

 

B. Notices: The names, postal addresses, telephone and email addresses for the
Parties are provided in the Statement of Work. Any communications required by
this CRADA, if given by postage prepaid first class U.S. Mail or other
verifiable means addressed to the Party to receive the communication, shall be
deemed made as of the day of receipt of such communication by the addressee, or
on the date given if by email. Address changes shall be made by written notice
and shall be effective thereafter. All such communications, to be considered
effective, shall include the number of this CRADA.

 

C. The effective date of this CRADA shall be the latter date of (1) the date on
which it is signed by the last of the Parties or (2) the date on which it is
approved by DOE. The work to be performed under this CRADA shall be completed
within **** months from the effective date.

 

D. The Participant’s estimated contribution is $****, of which $**** is fund-in
to the

Laboratory. The Government’s estimated contribution, which is provided through
the

ANL’s contract with DOE, is $****, subject to available funding. The
Government’s estimated contribution, which is provided through NREL’s contract
with DOE, is $****, subject to available funding.

 

ARTICLE III: PERSONAL PROPERTY

 

All tangible personal property produced or acquired under this CRADA shall be
owned by the Party paying for it.. Personal property shall be disposed of as
directed by the owner at the owner’s expense. All jointly funded property shall
be owned by the Government. The Participant shall maintain records of receipts,
expenditures, and the disposition of all Government property in its custody
related to the CRADA.

 

ARTICLE IV: DISCLAIMER

 

THE GOVERNMENT, THE PARTICIPANT, AND THE CONTRACTORS MAKE NO EXPRESS OR IMPLIED
WARRANTY AS TO THE CONDITIONS OF THE RESEARCH OR ANY INTELLECTUAL PROPERTY,
GENERATED INFORMATION, OR PRODUCT MADE OR DEVELOPED UNDER THIS CRADA, OR THE
OWNERSHIP, MERCHANTABILITY, OR FITNESS FOR A PARTICULAR PURPOSE OF THE RESEARCH
OR RESULTING PRODUCT. NEITHER THE GOVERNMENT, THE PARTICIPANT, NOR THE
CONTRACTORS SHALL BE LIABLE FOR SPECIAL, CONSEQUENTIAL, OR INCIDENTAL DAMAGES
ATTRIBUTED TO SUCH RESEARCH OR RESULTING PRODUCT, INTELLECTUAL PROPERTY,
GENERATED INFORMATION, OR PRODUCT MADE OR DEVELOPED UNDER THIS CRADA.

 



  2

   



 

Confidential Treatment Request-Redacted Copy

 

CONFIDENTIAL PORTIONS OF THIS AGREEMENT HAVE BEEN OMITTED AND FILED SEPARATELY.
THE REDACTED TERMS HAVE BEEN MARKED AT THE APPROPRIATE PLACE WITH FOUR ASTERISKS
****. A CONFIDENTIAL TREATMENT REQUEST HAS BEEN FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.

 

ARTICLE V: PRODUCT LIABILITY

 

Except for any liability resulting from any negligent acts, willful misconduct
or omissions of the Contractors and the Government, the Participant indemnifies
the Government and the Contractors for all damages, costs, and expenses,
including attorney’s fees, arising from personal injury or property damage
occurring as a result of the making, using, or selling of a product, process, or
service by or on behalf of the Participant, its assignees, or licensees, which
was derived from the work performed under this CRADA. In respect to this
article, neither the Government nor the Contractors shall be considered
assignees or licensees of the Participant, as a result of reserved Government
and Contractors rights. The indemnity set forth in this paragraph shall apply
only if the Participant shall have been informed as soon and as completely as
practical by the Contractors and/or the Government of the action alleging such
claim and shall have been given an opportunity, to the maximum extent afforded
by applicable laws, rules, or regulations, to participate in and control its
defense, and the Contractors and/or the Government shall have provided all
reasonably available information and reasonable assistance requested by the
Participant. No settlement for which the Participant would be responsible shall
be made without the Participant’s consent unless required by final decree of a
court of competent jurisdiction.

 

ARTICLE VI: RIGHTS IN SUBJECT INVENTIONS

 

Wherein DOE has granted the Participant and the Contractors the right to elect
to retain title to their respective Subject Inventions, and wherein the
Participant has the option to choose an exclusive license, for reasonable
compensation, for a pre-negotiated field of use to the Contractors’ Subject
Inventions,

 

A. Each Party shall have the first option to elect to retain title to any of its
Subject Inventions and that election shall be made: (1) for the Participant,
within 12 months of disclosure of the Subject Invention to DOE or (2) for the
Contractors, within the time period specified in its respective prime contract
for electing to retain title to Subject Inventions. However, such election shall
occur not later than 60 days prior to the time when any statutory bar might
foreclose filing of a U.S. Patent application. The electing Party has one year
to file a patent application after such election unless any statutory bar
exists. If a Party elects not to retain title to any of its Subject Inventions
or fails to timely file a patent application, each of the other Parties shall
have the second option to elect to obtain title to such Subject Invention within
one year of notification and file a patent application within one year after
such election, or no less than 30 days prior to a statutory bar, if any.

 

B. The Parties agree to assign to DOE, as requested by DOE, the entire right,
title and interest in any country to each Subject Invention where the Parties
(1) do not elect pursuant to this article to retain/obtain such rights, or (2)
elect to retain/obtain title to a Subject Invention but fail to have a patent
application filed in that country on the Subject Invention or decide not to
continue prosecution or not to pay any maintenance fees covering the Subject
Invention. If DOE is granted a patent on Participant’s Subject Invention, the
Participant may request a non-exclusive license and DOE will determine whether
to grant such license pursuant to statutory authority.

 

C. The Parties acknowledge that the Government retains a nonexclusive,
nontransferable, irrevocable, paid-up license to practice or to have practiced
for or on behalf of the United States every Subject Invention under this CRADA
throughout the world. The Parties agree to execute a Confirmatory License to
affirm the Government’s retained license.

 



  3

   



 

Confidential Treatment Request-Redacted Copy

 

CONFIDENTIAL PORTIONS OF THIS AGREEMENT HAVE BEEN OMITTED AND FILED SEPARATELY.
THE REDACTED TERMS HAVE BEEN MARKED AT THE APPROPRIATE PLACE WITH FOUR ASTERISKS
****. A CONFIDENTIAL TREATMENT REQUEST HAS BEEN FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.

 

D. The Parties agree to disclose to each other each Subject Invention which may
be patentable or otherwise protectable under U.S. patent law. The Parties agree
that the Contractors and the Participant will disclose their respective Subject
Inventions to DOE and each other within two (2) months after the inventor first
discloses the Subject Invention in writing to the person(s) responsible for
patent matters of the disclosing Party.

 

These disclosures should be in sufficiently complete technical detail to convey
a clear understanding, to the extent known at the time of the disclosure, of the
nature, purpose, and operation of the Subject Invention. The disclosure shall
also identify any known actual or potential statutory bars, e.g., printed
publications describing the Subject Invention or the public use or “on sale” of
the Subject Invention. The Parties further agree to disclose to each other any
subsequently known actual or potential statutory bar that occurs for a Subject
Invention disclosed but for which a patent application has not been filed. All
Subject Invention disclosures shall be marked as confidential under 35 U.S.C.
205.

 

E. The Parties agree to include within the beginning of the specification of any
U.S. patent applications and any patent issuing thereon (including non-U.S.
patents) covering a Subject Invention, the following statement: “This invention
was made under a CRADA between Solar Window Technologies, Argonne National
Laboratory and the National Renewable Energy Laboratory. The latter two Parties
are laboratories operated for the United States Department of Energy. The
Government has certain rights in this invention.”

 

F. The Parties acknowledge that DOE has certain march-in rights to any Subject
Inventions in accordance with 48 CFR 27.304-1(g) and 15 U.S.C. 3710a(b)(1)(B)
and (C).

 

G. The Participant agrees to submit, for a period of **** (****) years from the
date of termination or completion of this CRADA and upon request of DOE, a
nonproprietary report no more frequently than annually on efforts to utilize any
Intellectual Property arising under the CRADA including information regarding
compliance with U.S. Competitiveness provision of this CRADA.

 

H. The Participant has the option for **** (****) months after a Contractor’s
Subject Invention is disclosed to the Participant to choose an exclusive license
in Contractors’ Subject Inventions in the field of use of **** Organic
Photovoltaics.

 

ARTICLE VII: RIGHTS IN DATA

 

A. The Parties agree that they shall have no obligations of nondisclosure or
limitations on their use of, and the Government shall have unlimited rights in,
all Generated Information produced and information provided by the Parties under
this CRADA, except for restrictions on data provided for in this Article or data
disclosed in a Subject Invention disclosure being considered for Patent
protection.

 

B. PROPRIETARY INFORMATION: Each Party agrees to not disclose Proprietary
Information provided by either of the other Parties to anyone other than the
CRADA Participant, Contractors and its subcontractors (if any) performing work
under this CRADA without written approval of the providing Party, except to
Government employees who are subject to the statutory provisions against
disclosure of confidential information set forth in the Trade Secrets Act (18
U.S.C. 1905). Government employees shall not be required to sign non-disclosure
agreements due to the provisions of the above-cited statute.

 



  4

   



 

Confidential Treatment Request-Redacted Copy

 

CONFIDENTIAL PORTIONS OF THIS AGREEMENT HAVE BEEN OMITTED AND FILED SEPARATELY.
THE REDACTED TERMS HAVE BEEN MARKED AT THE APPROPRIATE PLACE WITH FOUR ASTERISKS
****. A CONFIDENTIAL TREATMENT REQUEST HAS BEEN FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.

 

If Proprietary Information is orally disclosed to a Party, it shall be
identified as such, orally, at the time of disclosure and confirmed in a written
summary thereof, appropriately marked by the disclosing Party, within 30 days as
being Proprietary Information. All Proprietary Information shall be protected
for a period of **** (****) years from the effective date of this CRADA, unless
such Proprietary Information becomes publicly known without the fault of the
recipient, shall come into recipient’s possession without breach by the
recipient of any of the obligations set forth herein, can be demonstrated by the
recipient by written record that it is known prior to receipt from disclosing
party, is disclosed by operation of law, or is independently developed by
recipient’s employees who did not have access to such Proprietary Information.

 

C. PROTECTED CRADA INFORMATION: Except where a Participant’s Federal funding
agreement prohibits such protection, each Party may designate and mark as
Protected CRADA Information any Generated Information produced by its employees,
which meets the definition in Article I and, with the agreement of each of the
other Parties, so designate any Generated Information produced by the other
Parties’ employees which meets the definition in Article I. All such designated
Protected CRADA Information shall be appropriately marked.

For a period of **** years from the date Protected CRADA Information is
produced, the Parties agree not to further disclose such information and to use
the same degree of care and discretion, but no less than reasonable care and
discretion, to avoid disclosure, publication or dissemination of such
information to a third party, as the Party employs for similar protection of its
own information which it does not desire to disclose, publish, or disseminate
except:

 

(1) as necessary to perform this CRADA;

 

(2) as published in a patent application or an issued patent before the
protection period expires;

 

(3) as provided in Article X [REPORTS AND PUBLICATIONS];

 

(4) as requested by the DOE Contracting Officer to be provided to other DOE
facilities for use only at those DOE facilities solely for Government use only
with the same protection in place and marked accordingly.

 

(5) when a specific maximum time period for delaying the public release of data
is authorized in the terms of a Government funding agreement used to fund this
CRADA and that maximum period is shorter than the time period set forth in this
Article for protecting Protected CRADA Information;

 

(6) to existing or potential licensees, affiliates, customers, or suppliers of
the Parties in support of commercialization of the technology with the same
protection in place. Disclosure of the Participant’s Protected CRADA Information
under this subparagraph shall only be done with the Participant’s consent; or

 

(7) as mutually agreed to by the Parties in advance.

 

The obligations of this paragraph shall end sooner for any Protected CRADA
Information which shall become publicly known without fault of any of the other
Parties, shall come into a Party’s possession without breach by that Party of
the obligations of paragraph above, or shall be independently developed by a
Party’s employees who did not have access to the Protected CRADA Information.
Federal Government employees who are subject to 18 USC 1905 may have access to
Protected CRADA Information and shall not be required to sign non-disclosure
agreements due to the provisions of the statute.

 

D. COPYRIGHT: The Parties may assert Copyright in any of their Generated
Information. Assertion of Copyright generally means to enforce or give an
indication of an intent or right to enforce such as by marking or securing
Federal registration. Copyrights in co-authored works by employees of the
Parties shall be held jointly, and use by any Party shall be without accounting.

 

  5

   



 

Confidential Treatment Request-Redacted Copy

 

CONFIDENTIAL PORTIONS OF THIS AGREEMENT HAVE BEEN OMITTED AND FILED SEPARATELY.
THE REDACTED TERMS HAVE BEEN MARKED AT THE APPROPRIATE PLACE WITH FOUR ASTERISKS
****. A CONFIDENTIAL TREATMENT REQUEST HAS BEEN FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.

 

For all Generated Information, the Government has for itself and others acting
on its behalf, a royalty-free, nontransferable, nonexclusive, irrevocable
worldwide copyright license to reproduce, prepare derivative works, distribute
copies to the public, and perform publicly and display publicly, by or on behalf
of the Government, in all copyrightable works produced in the performance of
this CRADA, subject to the restrictions this Article places on publication of
Proprietary Information and Protected CRADA Information.

 

The Parties agree that no computer software will be created under this CRADA. If
the scope of work changes to create computer software, then the CRADA will be
amended accordingly.

 

The Parties agree to place Copyright and other notices, as appropriate for the
protection of Copyright, in human-readable form onto all physical media, and in
digitally encoded form in the header of machine-readable information recorded on
such media such that the notice will appear in human-readable form when the
digital data are off loaded or the data are accessed for display or printout.

 

ARTICLE VIII: U.S. COMPETITIVENESS

 

The Parties agree that a purpose of this CRADA is to provide substantial benefit
to the **** economy.

 

A. In exchange for the benefits received under this CRADA, the Participant
therefore agrees to the following:

 

1. Products embodying Intellectual Property developed under this CRADA shall be
substantially manufactured in the ****, and

 

2. Processes, services, and improvements thereof which are covered by
Intellectual Property developed under this CRADA shall be incorporated into the
Participant’s manufacturing facilities in the **** either prior to or
simultaneously with implementation outside the ****. Such processes, services,
and improvements, when implemented ****, shall not result in reduction of the
use of the same processes, services, or improvements ****.

 

B. The Contractors agrees to a U.S. Industrial Competitiveness clause in
accordance with its prime contract with respect to any licensing and assignments
of its Intellectual Property arising from this CRADA, except that any licensing
or assignment of its intellectual property rights to the Participant shall be in
accordance with the terms of paragraph A of this Article.

 

ARTICLE IX: EXPORT CONTROL

 

THE PARTIES UNDERSTAND THAT MATERIALS AND INFORMATION RESULTING FROM THE
PERFORMANCE OF THIS CRADA MAY BE SUBJECT TO EXPORT CONTROL LAWS AND THAT EACH
PARTY IS RESPONSIBLE FOR ITS OWN COMPLIANCE WITH SUCH LAWS. EXPORT LICENSES OR
OTHER AUTHORIZATIONS FROM THE U.S. GOVERNMENT MAY BE REQUIRED FOR THE EXPORT OF
GOODS, TECHNICAL DATA OR SERVICES UNDER THIS AGREEMENT. THE PARTIES ACKNOWLEDGE
THAT EXPORT CONTROL REQUIREMENTS MAY CHANGE AND THAT THE EXPORT OF GOODS,
TECHNICAL DATA OR SERVICES FROM THE U.S. WITHOUT AN EXPORT LICENSE OR OTHER
APPROPRIATE GOVERNMENTAL AUTHORIZATION MAY RESULT IN CRIMINAL LIABILITY.

 



  6

   



 

Confidential Treatment Request-Redacted Copy

 

CONFIDENTIAL PORTIONS OF THIS AGREEMENT HAVE BEEN OMITTED AND FILED SEPARATELY.
THE REDACTED TERMS HAVE BEEN MARKED AT THE APPROPRIATE PLACE WITH FOUR ASTERISKS
****. A CONFIDENTIAL TREATMENT REQUEST HAS BEEN FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.

 

ARTICLE X: REPORTS AND PUBLICATIONS

 

A. The Parties agree to produce the following deliverables to DOE Office of
Scientific and Technical Information (OSTI):

 

(1) an initial abstract suitable for public release at the time the CRADA is
executed;

 

(2) a final report, upon completion or termination of this CRADA, to include a
list of Subject Inventions; and

 

(3) other scientific and technical information in any format or medium that is
produced as a result of this CRADA that is useful to the Government or the
public as specified by and upon request from DOE no later than two years from
submission of the final report to OSTI.

 

The Parties acknowledge that the Contractors has the responsibility to timely
provide the above information to OSTI. Furthermore, item (2) above should also
be provided to the DOE field office.

 

B. The Parties agree to secure pre-publication review from each other wherein
each of the non- publishing Parties shall provide within 30 days any written
objections to be considered by the publishing Party.

 

C. The Parties agree that neither will use the name of either of the other
Parties or its employees in any promotional activity, such as advertisements,
with reference to any product or service resulting from this CRADA, without
prior written approval of the respective Party.

 

ARTICLE XI: FORCE MAJEURE

 

No failure or omission by the Contractors or the Participant in the performance
of any obligation under this CRADA shall be deemed a breach of this CRADA or
create any liability if the same shall arise from any cause or causes beyond the
control of the Contractors or the Participant, including but not limited to the
following, which, for the purpose of this CRADA, shall be regarded as beyond the
control of the Party in question: Acts of God, acts or omissions of any
government or agency thereof, compliance with requirements, rules, regulations,
or orders of any governmental authority or any office, department, agency, or
instrumentality thereof, fire, storm, flood, earthquake, accident, acts of the
public enemy, war, rebellion, insurrection, riot, sabotage, invasion,
quarantine, restriction, transportation embargoes, or failures or delays in
transportation.

 

ARTICLE XII: DISPUTES

 

The Parties shall attempt to jointly resolve all disputes arising from this
CRADA. In the event a dispute arises under this CRADA, the Participant is
encouraged to contact Contractors’ Technology Partnerships Ombudsman in order to
further resolve such dispute before pursuing third-party mediation or other
remedies. If the Parties are unable to jointly resolve a dispute within 60 days,
they agree to submit the dispute to a third-party mediation process that is
mutually agreed upon by the Parties. To the extent that there is no applicable
U.S. Federal law, this CRADA and performance thereunder shall be governed by the
laws of the State of Colorado, without reference to that state’s conflict of
laws provisions.

 

ARTICLE XIII: ENTIRE CRADA, MODIFICATIONS, ADMINISTRATION AND TERMINATION

 

A. This CRADA with its annexes contains the entire agreement between the Parties
with respect to the subject matter hereof, and all prior representations or
agreements relating hereto have been merged into this document and are thus
superseded in totality by this CRADA.

 



  7

   



 

Confidential Treatment Request-Redacted Copy

 

CONFIDENTIAL PORTIONS OF THIS AGREEMENT HAVE BEEN OMITTED AND FILED SEPARATELY.
THE REDACTED TERMS HAVE BEEN MARKED AT THE APPROPRIATE PLACE WITH FOUR ASTERISKS
****. A CONFIDENTIAL TREATMENT REQUEST HAS BEEN FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.

 

B. Any agreement to materially change any terms or conditions of this CRADA or
the annexes shall be valid only if the change is made in writing, executed by
the Parties hereto, and approved by DOE.

 

C. The Contractors enters into this CRADA under the authority of its prime
contract with

DOE. The Contractors is authorized to and will administer this CRADA in all
respects unless otherwise specifically provided for herein. Administration of
this CRADA may be transferred from the Contractors to DOE or its designee with
notice of such transfer to the Participant, and the Contractors shall have no
further responsibilities except for the confidentiality, use and/or
nondisclosure obligations of this CRADA.

 

D. This CRADA may be terminated by any of the Parties upon 30 days written
notice to each of the other Parties. If Article III provides for advance
funding, this CRADA may also be terminated by the Contractors in the event of
failure by the Participant to provide the necessary advance funding.

 

In the event of termination by any of the Parties, each Party shall be
responsible for its share of the costs incurred through the effective date of
termination, as well as its share of the costs incurred after the effective date
of termination, and which are related to the termination.

 



  8

   



 

Confidential Treatment Request-Redacted Copy

 

CONFIDENTIAL PORTIONS OF THIS AGREEMENT HAVE BEEN OMITTED AND FILED SEPARATELY.
THE REDACTED TERMS HAVE BEEN MARKED AT THE APPROPRIATE PLACE WITH FOUR ASTERISKS
****. A CONFIDENTIAL TREATMENT REQUEST HAS BEEN FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.

 



FOR CONTRACTOR: ANL       BY: /s/ Marlene F. Nowotarski

NAME:

Marlene F. Nowotarski   TITLE: Contract Administrator III  

DATE:

3/13/2018

 

 

 

 

FOR CONTRACTOR: Alliance for Sustainable Energy, LLC

 

 

 

 

BY:

/s/ William T. Farris

 

NAME:

William T. Farris

 

TITLE:

Associate Laboratory Director, Innovation Partnering & Outreach

 

DATE:

11/1/2017

 

 

 

 

FOR PARTICIPANT: SolarWindow Technologies, Inc.

 

 

 

 

BY:

/s/ John A. Conklin

 

NAME:

John A. Conklin

 

TITLE:

President and CEO

 

DATE:

November 1, 2017

 

 

 

 

FOR Golden Field Office DOE:

 

 

 

 

BY:

/s/ Mary J. Solis

 

NAME:

Mary J. Solis

 

TITLE:

Contracting Officer

 

DATE:

11/16/2017

 



 

  9

   

 

Confidential Treatment Request-Redacted Copy

 

CONFIDENTIAL PORTIONS OF THIS AGREEMENT HAVE BEEN OMITTED AND FILED SEPARATELY.
THE REDACTED TERMS HAVE BEEN MARKED AT THE APPROPRIATE PLACE WITH FOUR ASTERISKS
****. A CONFIDENTIAL TREATMENT REQUEST HAS BEEN FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.

 

National Renewable Energy Laboratory

 

Cooperative Research and Development Agreement

 

Annex A - Joint Work Statement

 

CRADA # ****

 

Title: **** for High-Throughput **** of **** Organic Photovoltaic Modules

 

Abstract of CRADA work:

 

The purpose of this project is to demonstrate a ****, high-throughput ****
(****) process for **** of ****, semitransparent organic photovoltaic (OPV)
modules by developing **** (****). **** could allow a ****, **** source to
perform **** width in a manner compatible with high process speeds. Such a
process could have **** in terms of **** and ****, both ****, and ****, over
**** or many-**** systems.

 

Participant Name and Address:

 

SolarWindow Technologies, Inc.

 

10632 Little Patuxent Parkway, Suite 406

 

Columbia, MD 21044

 

Participant Type

 



Foreign

o

 

 

University

o

 

 

Small Business

x

 

 

Large Business

o

 

 

State & Local

o

 

 

Government

 

 

 

Not-for-Profit

o

 

 

National Laboratory

o



 

Schedule

 

The Period of Performance for this effort is **** years.

 

Purpose

 

The scope of the project is performing ****, **** utilizing a combination of
Participant (SolarWindow Technologies, Inc.) and Contractor (Consortium)
resources to develop and demonstrate **** to perform **** with the use of ****.
We envision accomplishing this goal through a **** process, as outlined in this
SoW.

 



  10

   



 

Confidential Treatment Request-Redacted Copy

 

CONFIDENTIAL PORTIONS OF THIS AGREEMENT HAVE BEEN OMITTED AND FILED SEPARATELY.
THE REDACTED TERMS HAVE BEEN MARKED AT THE APPROPRIATE PLACE WITH FOUR ASTERISKS
****. A CONFIDENTIAL TREATMENT REQUEST HAS BEEN FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.

 

Each Stage has multiple Tasks and one or more Milestones. The first two Stages
commence simultaneously, thereafter each Stage occurs sequentially. Assuming a
Start Date of ****, the Period of Performance is anticipated to be ****.

 

Stage 1: This initial Stage of the project involves **** and integrating it with
an **** line. This includes several Tasks, broken down as follows:

 

 

· Select **** Line

 

 

 

 

· Design ****

 

 

 

 

· Select and Design **** (****)

 

 

 

 

· Fabricate ****

 

 

 

 

· **** and ****

 

The first task will be to formally select the **** Line to utilize for this
project, presumably the ****, **** (****) **** Line. After that selection has
been finalized, the next Tasks will be to design the ****, and select or design
the appropriate **** (****) for the ****. The following Task is building the
****, including: ****, ****, ****, **** (****), and appropriate **** safety
measures to satisfy Environmental Health & Safety (EH&S). Obtaining EH&S
approval to turn the **** represents the first Stage 1 Milestone. The final Task
is **** to ****. Successful demonstration of such **** represents the second
Stage 1 Milestone.

 

Stage 1 Milestones:

 

 

1. EH&S Approval/****

 

 

 

 

2. ****, ****

 

Stage 2: The second Stage of the project involves demonstrating the feasibility
of the ****. Several Tasks are required to achieve this outcome:

 

 

· Determine and Select ****

 

 

 

 

· Upgrade **** for **** (if necessary)

 

 

 

 

· Optimize ****

 

 

 

 

· Optimize ****: ****, ****, & **** Steps

 

 

 

 

· **** at Argonne National Laboratory (ANL) with **** (****) and/or ****

 

 

 

 

· Tune ****: ****, ****, & **** Steps

 

 

 

 

· Perform **** at ****

 

 

 

 

· **** at ANL

 

 

 

 

· **** for ****

 



  11

   



 

Confidential Treatment Request-Redacted Copy

 

CONFIDENTIAL PORTIONS OF THIS AGREEMENT HAVE BEEN OMITTED AND FILED SEPARATELY.
THE REDACTED TERMS HAVE BEEN MARKED AT THE APPROPRIATE PLACE WITH FOUR ASTERISKS
****. A CONFIDENTIAL TREATMENT REQUEST HAS BEEN FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.

 

After finalizing the choice of **** (****, ****, ****, or ****), the second Task
is to optimize the **** of the **** on the ****, to provide a **** of material
for subsequent ****. For the purposes of this document, **** refers to ****,
**** for one of more of the following at the sole discretion of the Participant:
****, ****, and ****. Due to the critical nature of this task, **** for the
first Stage 2 Milestone. Next, the **** processes (****, ****, & ****) must be
**** and ****, including **** with **** (****) and/or **** (****) and ****
(****) at Contractor B (ANL) and preparation of **** (****) to verify ****, to
provide a control for the **** development. This represents the second Stage 2
Milestone, which is a critical step. Thereafter, the **** of the **** must be
**** the **** for each of the **** processes (****, ****, & ****). Finally, ****
can be attempted for each process (****, ****, & ****) at **** (****), and the
**** (including **** at Contractor B) for comparison to the ****. Processing
parameters (****, **** and ****, ****, etc.) can then be **** as necessary ****
and **** ****. Successful demonstration of **** with **** represents the final
Stage 2 Milestone, a SMART Milestone. This also represents the first ‘Go-No Go’
decision point; a successful demonstration of ****, **** at this stage
represents an unqualified ‘Go’, while complete **** would be considered a
‘No-Go’ and termination of the project. Results somewhere in between would be
considered on a case-by-case basis.

 

Stage 2 Milestones:

 

 

1. Optimized ****

 

 

 

 

2. Optimized **** ****, ****, & ****

 

 

 

 

3. Demonstration of ****, ****

 

 

a. SMART Milestone and Go/No-Go Decision Point

 

Stage 3: The third Stage of the project involves demonstrating the **** samples
as compared to **** samples. The **** developed in Stage 2 will be used for the
following Tasks:

 

 

· Prepare All **** MM

 

 

 

 

· Prepare MM with ****

 

 

 

 

· Compare MM ****

 

First, MM will be prepared entirely with **** of the ****, to serve as controls.
Next, MM will be prepared with **** (at ****) for just one of the ****, ****, or
****, ****, and the rest of the **** being performed with a ****. Finally, the
MM would be **** (including at Contractor B), with the **** being compared. The
sole Stage 3 Milestone is the critical demonstration of **** (****) between the
**** MM and the controls.

 

Stage 3 Milestone:

 

 

· Demonstration of Comparable MM ****: **** vs. ****

 

Stage 4: The fourth Stage of the project involves demonstration of **** (****,
****, & **** Steps) samples through 3 Tasks:

 

 

· Prepare New ****

 

 

 

 

· Perform ****: ****, ****, & **** Steps

 

 

 

 

· Prepare, Test, and **** MM Samples

 

New **** optimized **** will be prepared, using **** for all stages (****, ****
& ****) of ****. Sample MM would be completed from various regions of this ****,
and then tested and **** (including at Contractor B) to verify **** and identify
any problems areas. The critical Stage 4 Milestone, a SMART Milestone, is
demonstration of all **** MM with comparable **** to previously demonstrated
controls.

 



  12

   



 

Confidential Treatment Request-Redacted Copy

 

CONFIDENTIAL PORTIONS OF THIS AGREEMENT HAVE BEEN OMITTED AND FILED SEPARATELY.
THE REDACTED TERMS HAVE BEEN MARKED AT THE APPROPRIATE PLACE WITH FOUR ASTERISKS
****. A CONFIDENTIAL TREATMENT REQUEST HAS BEEN FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.

 

Stage 4 Milestone:

 

 

· Demonstration of Comparable MM ****: All **** vs. **** Controls

 

Stage 5: The fifth and final Stage of the project involves **** process **** to
demonstrate suitability of the **** process for true **** manufacturing through
3 Tasks:

 

 

· Increase ****

 

 

 

 

· Analyze **** ****, **** and ****

 

 

 

 

· Compare MM **** as Function of ****

 

*****, *****, and **** ****, ****, and **** will be inspected (including **** at
Contractor B) as the **** is **** towards **** (ultimately limited by ****).
Sample MM will be prepared from **** at ****, and **** compared as a ****. Data
from Stage 5 Tasks will be analyzed to provide important guidance on the **** of
the **** to truly **** (****). This serves as the sole Stage 5 Milestone, and
the second and final ‘Go-No Go’ decision point; with successful demonstration of
**** in MM **** with **** considered an unqualified ‘Go’ to **** demonstration
of the ****. A **** in MM **** as a function of **** would indicate a ‘No-Go’ to
**** demonstration, while a **** would be considered a qualified ‘Go.”

 

Stage 5 Milestone:

 

 

· Demonstration of MM **** as a Function of ****

 

Deliverables

 

Deliverables for this project primarily consist of Quarterly (Q), Annual (A),
and Final (F) Reports. Assuming a start date of ****, the anticipated Reporting
Dates are: **** (Q), **** (Q), **** (Q), **** (Q, A), **** (Q), **** (Q), ****
(Q), and **** (Q, A, F). Reports will be submitted via email by the 30th day of
the indicated ****.

 

Additionally, Demonstration Deliverables will be provided, consisting of:

 

 

· Demonstration of **** (****),

 

 

 

 

· Demonstration of **** MM (****),

 

 

 

 

· Demonstration of **** MM (****), and

 

 

 

 

· Demonstration of MM **** as a Function of **** (****).

 

These Deliverables will consist of multimedia presentations (photos, videos, and
supporting data) sufficient to demonstrate the functional nature of the ****,
and the MM prepared therefrom. Due to the proprietary nature of the MM being
prepared, Deliverables will NOT include submission of working MM(s).

 



  13

   



 

Confidential Treatment Request-Redacted Copy

 

CONFIDENTIAL PORTIONS OF THIS AGREEMENT HAVE BEEN OMITTED AND FILED SEPARATELY.
THE REDACTED TERMS HAVE BEEN MARKED AT THE APPROPRIATE PLACE WITH FOUR ASTERISKS
****. A CONFIDENTIAL TREATMENT REQUEST HAS BEEN FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.

 

Expected Outcomes

 

The expected outcomes of this project are two-fold:

 

 

· First, the demonstration of **** as a viable strategy for **** of ****
devices; and

 

 

 

 

· Second, the development of such a process to enable **** of Participant’s
electricity-generating coatings.

 

Table 1: Project Schedule, Including: Stages, Tasks, Milestones and Reporting

 

Stage

 

Task

 

Milestone

 

Lead Party

 

Timing*

 

Reporting

1

 

Select Consortium ****

 

none

 

SWT

 

****

 

 

1

 

Design ****

 

none

 

SWT

 

****

 

 

1

 

Select/Design ****

 

none

 

SWT

 

****

 

 

1

 

Fabricate ****

 

EH&S Approval/****

 

NREL

 

****

 

Quarter-****

1

 

Laser Beam Alignment and Tuning

 

****, ****

 

NREL

 

****

 

Quarter-****

2

 

Finalize ****

 

none

 

SWT

 

****

 

 

2

 

**** Line for ****

 

none

 

NREL

 

****

 

 

2

 

Optimize ****

 

****

 

NREL

 

****

 

Quarter-****

2

 

Optimize ****: ****, ****, & ****

 

**** ****,****, ****

 

NREL

 

****

 

 

2

 

**** with **** and/or ****

 

none

 

ANL

 

****

 

 

2

 

****

 

none

 

NREL

 

****

 

Quarter-****

2

 

Perform (****) ****

 

none

 

NREL

 

****

 

Quarter-****

2

 

****

 

none

 

ANL

 

****

 

 

2

 

**** Process for ****

 

****, ****

 

NREL

 

****

 

Quarter-****

GNG

 

Uniform Web Width Scribing?

 

Go-No Go

 

SWT

 

****

 

Annual-****

3

 

Prepare All **** MM

 

none

 

NREL

 

****

 

 

3

 

Prepare **** MM

 

none

 

NREL

 

****

 

 

3

 

Compare MM **** and ****

 

**** MM ****

 

NREL, ANL

 

****

 

Quarter-****

4

 

Prepare ****

 

none

 

NREL

 

****

 

 

4

 

Perform ****: ****, ****, ****

 

none

 

NREL

 

****

 

Quarter-****

4

 

Prepare, ****, and **** MM Samples

 

**** MM ****

 

NREL, ANL

 

****

 

 

5

 

****

 

none

 

NREL

 

****

 

Quarter-****

5

 

Analyze ****, **** & ****

 

none

 

NREL, ANL

 

****

 

Quarter-****

5

 

MM **** as Function of ****

 

**** vs. ****

 

SWT

 

****

 

Annual-****

GNG

 

Performance ****

 

Go-No Go - to ****

 

SWT

 

****

 

Final

 

•SMART Milestone                                                         
*Assuming Start Date: ****

 



  14

   



 

Confidential Treatment Request-Redacted Copy

 

CONFIDENTIAL PORTIONS OF THIS AGREEMENT HAVE BEEN OMITTED AND FILED SEPARATELY.
THE REDACTED TERMS HAVE BEEN MARKED AT THE APPROPRIATE PLACE WITH FOUR ASTERISKS
****. A CONFIDENTIAL TREATMENT REQUEST HAS BEEN FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION. 

 

Funding Table

 

Estimated Costs

 

NREL

Shared Resources

 

Participant

Shared Resources

 

ANL

Shared Resources

 

Totals

Year 1

 

$ ****

 

$ ****

 

$ ****

 

$ ****

Year 2

 

$ ****

 

$ ****

 

$ ****

 

$ ****

Total

 

$ ****

 

$ ****

 

$ ****

 

$ ****

Fed Admin Charge on Funds-in: N/A

 

 

 

 

 

DOE Mission Area to benefit from this CRADA:

 



Energy

x

 

 

Environmental Quality

o

 

 

Science

o

 

 

National Security

o

 

 

Other, name:

o



 

CRADA benefit to DOE, Participant, and US Taxpayer:

 

x Assists laboratory in achieving programmatic scope,___adds new capability to
the laboratory’s core competencies, x enhances the laboratory’s core
competencies, x uses the laboratory’s core competencies, and/or ____ enhances
U.S. competitiveness by utilizing DOE developed intellectual property and/or
capabilities.

 

DOE Program Manager: Mark Johnson

 

The Proposed CRADA will be based upon x DOE Model CRADA, ¨ Short Form CRADA, ¨
Multilab CRADA, ¨ other (identify)

 

Notices

 

Any communications required by this CRADA, if given by postage prepaid first
class U.S. Mail or other verifiable means addressed to the Party to receive the
communication, shall be deemed made as of the day of receipt of such
communication by the addressee, or on the date given if by verified facsimile.
Address changes shall be made by written notice and shall be effective
thereafter. All such communications, to be considered effective, shall include
the number of this CRADA.

 



  15

   



 

Confidential Treatment Request-Redacted Copy

 

CONFIDENTIAL PORTIONS OF THIS AGREEMENT HAVE BEEN OMITTED AND FILED SEPARATELY.
THE REDACTED TERMS HAVE BEEN MARKED AT THE APPROPRIATE PLACE WITH FOUR ASTERISKS
****. A CONFIDENTIAL TREATMENT REQUEST HAS BEEN FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.

 

The addresses, telephone numbers, email and facsimile numbers for the Parties
are as follows:

 

FORMAL NOTICES AND COMMUNICATIONS, COPIES OF REPORTS

 

Participant:

 

Scott Hammond

 

SolarWindow Technologies, Inc.

 

10632 Little Patuxent Parkway, Suite 406

 

Columbia, MD 21044

 

scott@solarwindow.com

 

Contractor:

 

Lauren Klun

 

Technology Transfer Office

 

National Renewable Energy Laboratory,

 

15013 Denver West Parkway

 

Golden, CO 80401-3393

 

Tel: 303-275-4410

 

Fax: (303) 275-3040

 

PROJECT MANAGERS, REPORTS, COPIES OF FORMAL NOTICES AND COMMUNICATIONS:

 

Participant:

 

Scott Hammond

 

SolarWindow Technologies, Inc.

 

10632 Little Patuxent Parkway, Suite 406

 

Columbia, MD 21044

 

scott@solarwindow.com

 



  16

   



 

Confidential Treatment Request-Redacted Copy

 

CONFIDENTIAL PORTIONS OF THIS AGREEMENT HAVE BEEN OMITTED AND FILED SEPARATELY.
THE REDACTED TERMS HAVE BEEN MARKED AT THE APPROPRIATE PLACE WITH FOUR ASTERISKS
****.  A CONFIDENTIAL TREATMENT REQUEST HAS BEEN FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.

 

Contractor:

 

Maikel van Hest

 

National Renewable Energy Laboratory,

 

15013 Denver West Parkway

 

Golden, CO 80401-3393

 

Maikel.van.Hest@nrel.gov

 

Special Considerations

 

Background Intellectual Property (e.g., inventions or copyrightable software,
etc.)?:

 

No o Yes x If yes, list: See App B.

 

Is Participant interested in licensing Background Intellectual Property:

 

No x Yes o

 

If yes, please identify any known impediments for such licensing:

 

(i.e., BIP still in ROI stage, or already exclusively licensed, or has broader
applications than scope of CRADA, or in contention right now with another
partner. If none, write “NONE.”).

 

Are human or animal subjects to be used as part of this CRADA?

 

No x Yes o

 

(If yes, before the CRADA can be executed, approvals must be obtained from the
Institutional Review Board or the Animal Care and Use Committee.)

 

Have all necessary ES&H and quality (NEPA) reviews been completed?

 

Yes x No o (if not, explain)

 

The laboratory is responsible for obtaining Conflict of Interest (COI)
Certificates and will maintain in the file the completed COI Certificates for
each employee with a substantial role in this CRADA.

 

Are there any organizational or personal conflicts of interest associated with
this CRADA?

 

No x Yes o (explain)

 

Will export controlled information be used or produced?

 

No x Yes o (if yes, identify)

 

How was Fairness of Opportunity determined?

 

o Participant approached laboratory

 

x Participant responded to FBO (Federal Business Opportunity)

 

o Participant was contacted by laboratory after or during broad public
announcement

 



  17

   



 

Confidential Treatment Request-Redacted Copy

 

CONFIDENTIAL PORTIONS OF THIS AGREEMENT HAVE BEEN OMITTED AND FILED SEPARATELY.
THE REDACTED TERMS HAVE BEEN MARKED AT THE APPROPRIATE PLACE WITH FOUR ASTERISKS
****. A CONFIDENTIAL TREATMENT REQUEST HAS BEEN FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.

 

(Supporting documentation is to be maintained in CRADA file.)

 

For 100% funds-in CRADAs, the Participant has been notified of other types of
technology transfer agreements, such as Work for Others.

 

o Yes     o No      x N/A

 

Did the Participant require any substantive changes to the
laboratory/field-approved DOE Model CRADA or any changes to double-underlined
language?

 

No x Yes o Not known at this time o

 

If yes, attach copies of the proposed modified articles. If substantively
altered, attach Participant’s US Competitiveness justification.

 



  18

   



 

Confidential Treatment Request-Redacted Copy

 

CONFIDENTIAL PORTIONS OF THIS AGREEMENT HAVE BEEN OMITTED AND FILED SEPARATELY.
THE REDACTED TERMS HAVE BEEN MARKED AT THE APPROPRIATE PLACE WITH FOUR ASTERISKS
****. A CONFIDENTIAL TREATMENT REQUEST HAS BEEN FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.

 

Annex B

 

BACKGROUND INTELLECTUAL PROPERTY

 

Patents, Patent Applications, and Record of Inventions

 

Agreement No.: ****

 

Title: **** for High-Throughput **** of **** Organic Photovoltaic Modules

 

The Contractor (National Renewable Energy Laboratory) and the Participant
SolarWindow Technologies Inc. have identified and agreed that the following
Background Intellectual Property may be used in the performance of work under
this CRADA and may be needed to practice the results of this CRADA.

 

National Renewable Energy Laboratory (NREL):

 

[****] U.S. Patent No. ****, Photovoltaic ****

 

[****] U.S. Patent Serial No. ****, **** for **** Layers

 

[****] PCT Application Serial No. ****, **** and **** for Organic Semiconductor
Devices with **** Layers

 

[****] U.S. Patent Application Serial No. **** Application Serial No. ****,
Organic Semiconductor Photovoltaic Devices and **** with ****

 

In accordance with 35 U.S.C. § 205, the technology and information contained in,
or covered by, any above listed unpublished NREL patent applications, Innovation
Reports and ROIs comprise NREL Protected Information. NREL Protected Information
means information generated by the Contractor under its DOE Contract, which is
marked as NREL Protected Information and defined in 15 U.S.C. § 3710a(c)(7)(B)
to be “a trade secret or would comprise commercial or financial information that
is privileged or confidential if it were obtained from a non-Federal party”.

NREL Protected Information may also include, by way of example and not
limitation, technical data, computer software, drawings, photographs, process
information, samples, equipment, specifications, microorganisms and the like.

 

The Participant agrees to maintain NREL Protected Information as confidential
and to use NREL Protected Information only at the Participant’s organization in
connection with the performance of the Joint Work Statement.

 



  19

   



 

Confidential Treatment Request-Redacted Copy

 

CONFIDENTIAL PORTIONS OF THIS AGREEMENT HAVE BEEN OMITTED AND FILED SEPARATELY.
THE REDACTED TERMS HAVE BEEN MARKED AT THE APPROPRIATE PLACE WITH FOUR ASTERISKS
****. A CONFIDENTIAL TREATMENT REQUEST HAS BEEN FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.

 

Upon termination of this Agreement, the Participant agrees to promptly
discontinue its use of the above listed NREL Protected Information, and will, at
the Contractor’s request, return or destroy all remaining NREL Protected
Information. In the event the Contractor terminates this Agreement pursuant to
Article XIII of the CRADA herein, the Participant’s right to NREL Protected
Information listed in this Appendix B will automatically terminate.

 

PARTICIPANT:

 

Patent Application Number, Description

 

U.S. Patent Serial No. ****, **** for Producing **** Layers

 

PCT Application Serial No. ****, **** and **** for Organic Semiconductor Devices
with **** Layers

 

U.S. Patent Application Serial No. **** Application Serial No. ****, Organic
Semiconductor Photovoltaic Devices and **** with ****

 

 



20



 